ICJ_138_AerialHerbicideSpraying_ECU_COL_2008-05-30_ORD_01_NA_00_FR.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


       CASE CONCERNING
   AERIAL HERBICIDE SPRAYING
          (ECUADOR v. COLOMBIA)


           ORDER OF 30 MAY 2008




              2008
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE A v DES E
                         u PANDAGES
      AEu RIENS D’HERBICIDES
         (E
          u QUATEUR c. COLOMBIE)


        ORDONNANCE DU 30 MAI 2008

                        Official citation :
       Aerial Herbicide Spraying (Ecuador v. Colombia),
                    Order of 30 May 2008,
                  I.C.J. Reports 2008, p. 174




                   Mode officiel de citation :
     Epandages aériens d’herbicides (Equateur c. Colombie),
                 ordonnance du 30 mai 2008,
                  C.I.J. Recueil 2008, p. 174




                                         Sales number
SN 0074-4441
BN 978-92-1-071047-3
                                         No de vente :   938

                                30 MAY 2008

                                   ORDER




  AERIAL HERBICIDE SPRAYING
     (ECUADOR v. COLOMBIA)




E
u PANDAGES AE
            u RIENS D’HERBICIDES
    (E
     u QUATEUR c. COLOMBIE)




                               30 MAI 2008

                              ORDONNANCE

            COUR INTERNATIONALE DE JUSTICE

                           ANNÉE 2008                                        2008
                                                                            30 mai
                                                                          Rôle général
                            30 mai 2008                                     no 138



  AFFAIRE RELATIVE A v DES E
                           u PANDAGES
        AEu RIENS D’HERBICIDES
                  (E
                   u QUATEUR c. COLOMBIE)




                         ORDONNANCE


ésents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
         MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGEN-
         THAL, OWADA, TOMKA, ABRAHAM, KEITH, BENNOUNA, SKOT-
         NIKOV, juges ; M. COUVREUR, greffier.



La Cour internationale de Justice,
 Ainsi composée,
 Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
aphe 1, et 48 de son Règlement,
 Vu la requête enregistrée au Greffe de la Cour le 31 mars 2008, par
quelle la République de l’Equateur a introduit une instance contre la
 publique de Colombie au sujet d’un différend portant sur « l’épandage
rien par la Colombie d’herbicides toxiques en des endroits situés à
oximité, le long ou de l’autre côté de sa frontière avec l’Equateur »,
quel « a déjà gravement porté atteinte aux populations, aux cultures, à
 faune et au milieu naturel du côté équatorien de la frontière » ;
 Considérant que, le 31 mars 2008, une copie certifiée conforme de la
quête a été transmise à la République de Colombie ;
 Considérant que la République de l’Equateur a désigné comme agent
 Exc. M. Diego Cordovez-Zegers et comme coagent S. Exc. M. Rodrigo
 ofrío Machuca ; et que la République de Colombie a désigné comme

                                                                     4

ent S. Exc. M. Julio Londoño Paredes et comme coagents LL. Exc.
M. Guillermo Fernández de Soto et Francisco José Lloreda Mera ;
Considérant que, au cours d’une réunion que le président de la Cour a
nue avec les agents des Parties le 29 mai 2008, l’agent de la République
  l’Equateur a sollicité un délai de onze mois, à compter de la date de
dite réunion, pour le dépôt du mémoire de son gouvernement ; et que
gent de la République de Colombie a indiqué que son gouvernement
avait pas d’objection à ce qu’il soit accédé à cette demande pourvu
 ’un délai égal soit accordé pour la préparation du contre-mémoire de
 Colombie ;
Compte tenu des vues des Parties,
Fixe comme suit les dates d’expiration des délais pour le dépôt des
èces de la procédure écrite :
Pour le mémoire de la République de l’Equateur, le 29 avril 2009 ;
Pour le contre-mémoire de la République de Colombie, le 29 mars
10 ;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
 ix, à La Haye, le trente mai deux mille huit, en trois exemplaires, dont
n restera déposé aux archives de la Cour et les autres seront transmis
 pectivement au Gouvernement de la République de l’Equateur et au
ouvernement de la République de Colombie.


                                                    Le président,
                                           (Signé) Rosalyn HIGGINS.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.




                                                                           5

